             Case 1:19-cv-11777 Document 3 Filed 12/24/19 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------- X
TAPESTRY, INC.                          :
                                        :
           Plaintiff,                   :                      Case No. 19-cv-11777
                                        :
                   v.                   :
                                        :                      RULE 7.1 DISCLOSURE
NICHE CORPORATION and JAYESH JESALPURA, :                      STATEMENT
                                        :
           Defendants.            .     :
                                        :
                                        :
-------------------------------------- X

       Pursuant to Rule 7.1(a) of the Federal Rules of Civil Procedure, Defendant Tapestry,

Inc.(Tapestry) states that it is publicly traded as TPR on the New York Stock Exchange.

Tapestry does not have a parent corporation and per Schedule 13 G/A filed in February 2019, as

of December 31, 2018 publicly held corporation T Rowe Price Associates, Inc. owned ten

percent (10%) or greater of its stock.


Dated: December 24, 2019
       New York, New York

                                            Respectfully submitted,

                                            LEWIS BAACH KAUFMANN
                                            MIDDLEMISS PLLC




                                            By: ____________________________
                                            Arthur D. Middlemiss
                                            The Chrysler Building
                                            405 Lexington Avenue, 62nd Floor
                                            New York, NY 10174
                                            Tel: (212) 826-7001
                                            Counsel for Tapestry, Inc.
